Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions
1. Applicant's election with traverse of species (nasal passage; before (claim 1); (a); SARS-CoV-2 (claim 7); nasal spray (claim 8); cough (claim 9); healthcare worker (claim 10); (a)(claim 11); (b), glycerol (claim 19); soybean oil (claim 20); (b) and (c), benzalkonium chloride and poloxamer surfactant (claim 21); mucosa (claim 25); (a)(e)(g)(claim 29); (c) poloxamer 407, GRAS (claim 31); (a)(e)(claim 32); (a)(i)(b)(iii)(c)(iii)(d)(i)(claim 33); antiviral drug,  remdesivir (claim 35); (a), mucosal administration (claim 37); nasal spray (claim 38)) in the reply filed on 10/25/2021 is acknowledged.  
The traversal is on the ground(s) that: elections are made to assist the Examiner in the search and examination of the application.
This is not found persuasive because: as indicated in the Restriction Action issued 4/27/2021, the species are independent or distinct because (vestibule/passages; organism/virus; coronavirus; embodiment; component; symptoms; subject; diabetes/heart disease; drug; solvent; alcohol; oil; surfactant; site of application; feature; polysorbate/poloxamer; compound; agent; form) in the instant case, the products are separate products having distinct functions, distinct structures, and distinct physical, chemical and functional properties requiring separate searches of the prior art; ((a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (q), (r), (s), (t) and/or (u); organisms and/or virus particles; solvent or combination thereof; alcohol or combination thereof; surfactant or combination thereof; dermis, epidermis, mucosa and/or squamous epithelium; polysorbate, poloxamer or a combination thereof; agent or combination thereof) in the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because a combination of components as a whole (for example, polysorbate and poloxamer) has particular effect. Further, the subcombination has separate utility as each individual component (for example, just polysorbate) has particular distinct effect; (methods of administration; before/after; application) in the instant case, the different methods of administration use patentably distinct steps, products and have patentably distinct effects. In addition, these species are not obvious variants of each other based on the current record. Further, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions require a different field of search (searching different subclasses or electronic resources, or employing different search strategies of search queries); the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-40 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 8/26/2021; 4/12/2021; 10/21/2020; 3/24/2020; 3/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Sequence Compliance
3. It is noted in response to the PTO-90C Communication/Notice to Comply issued 1/31/2022, applicant submitted response on 3/23/2022, including deleting reference to SEQ ID NO: in the specification.

Specification
4. The disclosure is objected to because of the following informalities: 
The use of trademarked terms has been noted in this application on pages 8, 9, 14-20, 30, 36, 37, 38, 42, 43, 67, 70, 75, 78, 79, 82, 93-96, 98, 101, among possibly others. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
5. Claims 6, 19 are objected to because of the following informalities:  
Claim 6 recites “wherein in survival is increased”. For improved language, the claim should just recite “wherein survival is increased”.
Claim 19 recites “comprises and alcohol”. For improved language, the claim should just recite “comprises an alcohol”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. Claims 1-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 1 as submitted 3/23/2022.
Claim 1 recites administering to the nasal or vestibule or passages of the subject, wherein said method results in reducing infectious organisms and/or virus particles “on the skin”. It is not clear what skin is referred to, whether this refers to any subject skin including on other parts of the body or nasal membrane/skin.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claims 1, 5, 8, 12, 13, 19-21, 31, 33, 38 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baker et al. (US20070036831)(See PTO-892: Notice of References Cited).
See claims 1, 5, 8, 12, 13, 19-21, 31, 33, 38 as submitted 3/23/2022.
See also the 35 U.S.C. 112(b) rejection above as to claim 1.
Baker et al. teaches: nanoemulsion compositions that demonstrate broad spectrum inactivation of microorganisms (abstract); prevention and treatment of infection [0001]; administering before exposure, nanoemulsion [0013](as recited in claim 1); including inactivating coronavirus [0070](as recited in claim 1); including nanoemulsion composition for prevention of respiratory infection, applied to respiratory passages using nasal spray [0085](as recited in claims 1, 8, 38); with particles having average diameter of less than or equal to 250 nm [0008](as recited in claims 1, 12, 33(a)(i)); comprising: aqueous phase, oil phase, organic solvent, surfactant (abstract)(as recited in claim 1); cetylpyridinium chloride [0041](as read upon in claim 13); glycerol [0030](as recited in claim 19, 33(c)(iii)); soybean [0086](as recited in claim 20, 33(b)(iii)); benzalkonium chloride [0041](as recited in claim 21); poloxamer [0032](as recited in claim 21); EDTA [0039](as recited in claim 33(d)(i)); poloxamer 407 [0032](as recited in claim 31).
As to claims 1, 5, such results are considered to flow from the composition and step as recited in claim 1 (see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
As to claim 31(e), such packaging instructions/labeling is not considered to distinguish the product (See MPEP 2112.01: III. PRODUCT CLAIMS – NONFUNCTIONAL PRINTED MATTER DOES NOT DISTINGUISH CLAIMED PRODUCT FROM OTHERWISE IDENTICAL PRIOR ART PRODUCT: Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)).
Thus, Baker et al. anticipates or renders obvious the instant claims.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. Claims 2-4, 6, 14-18, 22-30, 32, 34, 39, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US20070036831; cited above) as applied to claims 1, 5, 8, 12, 13, 19-21, 31, 33, 38 above.
See claims 2-4, 6, 14-18, 22-30, 32, 34, 39, 40 as submitted 3/23/2022.
See the teachings or suggestions of Baker et al. above. Baker et al. also teaches: poloxamer 407 [0032](as recited in claim 34); application to mucosa (claim 69 of Baker et al.)(as recited in claim 25).
As to claims 2-4 (as to time), 6 (as to chances), 14-18 (as to formulation concentration, ratio, %), 22-30 (concentration, time, %, temperature, ratio), 32 (concentration), 34 (concentration), 39 (time), 40 (frequency), in view of the teachings or suggestions of Baker et al., such recitations are considered to be those determine by routine optimization to one of ordinary skill in the art (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); … see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
As to claim 32(a), such instructions/labeling is not considered to distinguish the product (See MPEP 2112.01: III. PRODUCT CLAIMS – NONFUNCTIONAL PRINTED MATTER DOES NOT DISTINGUISH CLAIMED PRODUCT FROM OTHERWISE IDENTICAL PRIOR ART PRODUCT: Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

9. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. as applied to claims 1, 5, 8, 12, 13, 19-21, 31, 33, 38 above, and further in view of Wu et al. (“A new coronavirus associated with human respiratory disease in China,” Nature Vol. 579: 265-269 (2020))(See PTO-892: Notice of References Cited).
See claim 7 as submitted 3/23/2022.
See the teachings of Baker et al. above.
Baker et al. doesn’t teach SARS-CoV-2.
Wu et al. teaches: SARS-CoV-2 (p. 269).
One of ordinary skill in the art would have been motivated to use nanoemulsion as taught by Baker et al. against SARS-CoV-2 as taught by Wu et al. Baker et al. teaches inactivating coronavirus, and Wu et al. teaches such a coronavirus (SARS-CoV-2)(See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
useing nanoemulsion as taught by Baker et al. against SARS-CoV-2 as taught by Wu et al. There would have been a reasonable expectation of success given the underlying materials (virus as taught by Baker et al. and Wu et al.) and methods (treating viral infection as taught by Baker et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

10. Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. as applied to claims 1, 5, 8, 12, 13, 19-21, 31, 33, 38 above, and further in view of WHO-China Joint Mission (“Report of the WHO-China Joint Mission on Coronavirus Disease 2019 (COVID-19)”, found at https://www.who.int/docs/default-source/coronaviruse/who-china-joint-mission-on-covid-19-final-report.pdf (2020))(See PTO-892: Notice of References Cited).
See claims 9, 10 as submitted 3/23/2022.
See the teachings of Baker et al. above.
Baker et al. does not teach cough; healthcare worker.
WHO-China Joint Mission teaches: symptoms of COVID-19 include cough (p. 12); infection among health care workers (p. 11).
One of ordinary skill in the art would have been motivated to administer to health care workers and wherein subjects exhibit cough as taught by WHO-China Joint Mission composition as taught by Baker et al. Baker et al. teaches administration to subjects, and WHO-China Joint Mission teaches such a subject susceptible to infection (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
administering to health care workers as taught by WHO-China Joint Mission composition as taught by Baker et al. There would have been a reasonable expectation of success given the underlying materials (subjects as taught by Baker et al. and WHO-China Joint Mission) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

11. Claims 11, 35, 36, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. as applied to claims 1, 5, 8, 12, 13, 19-21, 31, 33, 38 above, and further in view of de Wit et al. (“Prophylactic and therapeutic remdesivir (GS-5734) treatment in the rhesus macaque model of MERS-CoV infection,” PNAS, Vol. 117, No. 12: 6771-6776 (2020))(See PTO-892: Notice of References Cited).
See claims 11, 35, 36, 37 as submitted 3/23/2022.
See the teachings of Baker et al. above.
Baker et al. does not teach: antiviral drug; remdesivir.
De Wit et al. teaches: coronavirus treatment (p. 6771); use of remdesivir (p. 6771).
One of ordinary skill in the art would have been motivated to administer remdesivir as taught by de Wit et al. with composition as taught by Baker et al. Baker et al. teaches prevention and treatment of infection including coronavirus infection, and de Wit et al., also teaches treatment of coronavirus infection (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
As to claims 36, 37, in view of the teachings or suggestions of Baker et al. in view of de Wit et al., such recitations are considered to be those determine by routine optimization to one of ordinary skill in the art (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); … see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
One of ordinary skill in the art would have had a reasonable expectation of success for
administering remdesivir as taught by de Wit et al. with composition as taught by Baker et al. There would have been a reasonable expectation of success given the underlying materials and methods (treating coronavirus infection as taught by Baker et al. and de Wit et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12. Claims 1-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 17/292714 in view of Baker et al., Wu et al., WHO-China Joint Mission, and de Wit et al. (references cited above).
See claims 1-40 as submitted 3/23/2022.
Claims 1-32 of copending Application No. 17/292714 recite a composition for topical, transdermal, intranasal, mucosal or oral application or administration comprising an oil-in-water nanoemulsion, the nanoemulsion comprising: (a) an aqueous phase; (b) at least one oil; (c) at least one quaternary ammonium compound; and (d) at least one nonionic surfactant; wherein droplets of the nanoemulsion have a mean droplet size of less than about 1 micron; wherein the nanoemulsion is diluted resulting in a formulation of about 0.5% to about 60% nanoemulsion; wherein the concentration ratio of the quaternary ammonium compound to nonionic surfactant is about 544 1:2 to about 1:18 and wherein the nanoemulsion enhances delivery of the quaternary ammonium compound into tissue by at least about 25% as compared to a solution with the same concentration of the same quaternary ammonium compound but lacking a nanoemulsion, and as compared to a nanoemulsion with a concentration ratio of the quaternary ammonium compound to nonionic surfactant outside of the range from about 1:2 to about 1:18; mucosa; killing virus; coronavirus; poloxamer 407; BZK; cetylpyridinium chloride; soybean oil; glycerol; EDTA; nasal tissue; nasal formulation; methods of administering.
Claims 1-32 of copending Application No. 17/292714 do not recite administering before exposure; SARS-CoV-2; cough; healthcare worker; remdesivir.
See the teachings of Baker et al., Wu et al., WHO-China Joint Mission, and de Wit et al. above.
One of ordinary skill in the art would have been motivated to administer the composition as recited in claims 1-32 of copending Application No. 17/292714 in view of Baker et al., Wu et al., WHO-China Joint Mission, and de Wit et al. Baker et al., Wu et al., WHO-China Joint Mission, and de Wit et al. teach a method for administering nanoemulsion, and claims 1-32 of copending Application No. 17/292714, which also recite a nanoemulsion, teach such a nanoemulsion (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
administering the composition as recited in claims 1-32 of copending Application No. 17/292714 in view of Baker et al., Wu et al., WHO-China Joint Mission, and de Wit et al. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

13. Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11369578 in view of WHO-China Joint Mission and de Wit et al. (references cited above).
See claims 1-40 as submitted 3/23/2022.
Claims 1-19 of U.S. Patent No. 11369578 recite a method for preventing or for the reducing the risk of microbial infection at a target site in a subject in need thereof, comprising: (a) administering topically, mucosally, ocularly, or nasally a long-acting antimicrobial nanoemulsion to the target site of the subject in need, wherein following a single application the nanoemulsion kills about 99.9% or more of microorganisms present at the target site at the time of administration, and additionally the nanoemulsion kills 99.9% of microorganisms exposed to the target site for at least about 4 hours after administration of the nanoemulsion; (b) the nanoemulsion comprises droplets having an average or mean diameter of less than about 1 micron, and additionally, the nanoemulsion comprises: (i) an aqueous phase; (ii) an oil phase comprising at least one pharmaceutically acceptable oil: (iii) at least one pharmaceutically acceptable organic solvent; (iv) at least one nonionic surfactant; and (v) a quaternary ammonium compound selected from the group consisting of cetylpyridinium chloride, benzalkonium chloride (BZK), benzethonium chloride, dioctadecyl dimethyl ammonium chloride, octenidine dihydrochloride and a combination thereof; and (c) the concentration (w/w) of the quaternary ammonium compound and nonionic surfactant is in a ratio of about 1:2 to about 1:18; wherein the method prevents or reduces the risk of microbial infection in the subject caused by contact of the microorganism with the target site of the subject; nasal spray; glycerol; soybean oil; BZK; poloxamer 407; mucosa; SARS-CoV-2.
Claims 1-19 of U.S. Patent No. 11369578 do not recite cough; health care worker; remdesivir.
See the teachings of WHO-China Joint Mission and de Wit et al. above.
One of ordinary skill in the art would have been motivated to administer to health care worker and use remdesivir as taught by WHO-China Joint Mission and de Wit et al in view of claims 1-19 of U.S. Patent No. 11369578. Claims 1-19 of U.S. Patent No. 11369578 recite administering composition against SARS CoV-2 to subject, and WHO-China Joint Mission and de Wit et al. also teach such a subject and treating SARS CoV-2 (See MPEP 2144.06: Substituting equivalents known for the same purpose; … See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
administering to health care worker and using remdesivir as taught by WHO-China Joint Mission and de Wit et al in view of claims 1-19 of U.S. Patent No. 11369578. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Further, the patented subgenus claims (i.e., recite a method for preventing or for the reducing the risk of microbial infection at a target site in a subject in need thereof, comprising: (a) administering topically, mucosally, ocularly, or nasally a long-acting antimicrobial nanoemulsion to the target site of the subject in need, wherein following a single application the nanoemulsion kills about 99.9% or more of microorganisms present at the target site at the time of administration, and additionally the nanoemulsion kills 99.9% of microorganisms exposed to the target site for at least about 4 hours after administration of the nanoemulsion; (b) the nanoemulsion comprises droplets having an average or mean diameter of less than about 1 micron, and additionally, the nanoemulsion comprises: (i) an aqueous phase; (ii) an oil phase comprising at least one pharmaceutically acceptable oil: (iii) at least one pharmaceutically acceptable organic solvent; (iv) at least one nonionic surfactant; and (v) a quaternary ammonium compound selected from the group consisting of cetylpyridinium chloride, benzalkonium chloride (BZK), benzethonium chloride, dioctadecyl dimethyl ammonium chloride, octenidine dihydrochloride and a combination thereof; and (c) the concentration (w/w) of the quaternary ammonium compound and nonionic surfactant is in a ratio of about 1:2 to about 1:18; wherein the method prevents or reduces the risk of microbial infection in the subject caused by contact of the microorganism with the target site of the subject) anticipate the instant genus claims (i.e., a method of preventing or reducing the risk of infection in a subject caused by exposure to a coronavirus, the method comprising administering to the nasal vestibule or passages of the subject, either before or after the exposure, a composition comprising a nanoemulsion, wherein the nanoemulsion comprises droplets having an average diameter less than about 1000 nm, and wherein the nanoemulsion comprises: (a) an aqueous phase; (b) an oil phase comprising at least one oil and optionally at least one organic solvent; and (c) at least one surfactant; wherein the method results in reducing infectious organisms and/or virus particles on the skin, preventing infection or reducing the risk of infection in the subject), and a patent to the instant genus claims would, necessarily, extend the rights of the already patented sub-genus claims should the instant genus claims issue as a patent.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
14. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648